           Case 1:19-cr-00002-RC Document 16 Filed 02/08/19 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     :
                                              :      Case No.: 19-CR-00002 (RC/DAR)
                                              :
                v.                            :
                                              :
BENG SUN KOH,                                 :
Also known as MICHAEL KOH,                    :
                  Defendant                   :

                        GOVERNMENT’S MOTION FOR DETENTION

         The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this Motion for Detention.

                                        BACKGROUND

    I.      Procedural History

         On January 2, 2019, Defendant Beng Sun Koh, also known as Micheal Koh (Defendant),

was charged pursuant to a one-count indictment with conspiring to divert U.S.-origin goods to Iran

without the required licenses from the United States, in violation of the International Emergency

Economic Powers Act (IEEPA), 50 U.S.C §§ 1701-1706. ECF No. 1. Defendant was arrested that

same day and arraigned in the Eastern District of New York on January 3, 2019, before being

transported to this district.

         Defendant made his initial appearance before U.S. Magistrate Judge Deborah A. Robinson

on January 17, 2019. On that same date, pursuant to the government’s oral motion for a detention

hearing under 18 U.S.C. § 3142(f)(2)(A) and Defendant’s oral motion for a delay of that hearing

pursuant to good cause, Judge Robinson ordered that Defendant be held to January 29, 2019. Also
           Case 1:19-cr-00002-RC Document 16 Filed 02/08/19 Page 2 of 10



on January 17, 2019, Judge Robinson informed the parties that any Speedy Trial Act findings

should be made by U.S. District Judge Contreras.

         On January 22, 2019, this Court held a status conference in this case. At the status

conference, the Court made Speedy Trial Act findings for the period January 17, 2019, to January

29, 2019, and scheduled the next status conference for February 22, 2019. On January 28, 2019,

the parties filed a Joint Motion to Continue Detention Hearing for Good Cause, requesting that the

detention hearing set for January 29, 2019, before Judge Robinson be continued to February 11 or

12, 2019, and that the Court make Speedy Trial Act findings for the period from January 29, 2019,

to February 11, 2019. On January 30, 2019, Judge Robinson granted that motion and ordered that

the detention hearing be held before this Court on February 11, 2019.

   II.      Factual Summary

         The following facts are derived from the indictment filed in this case. Defendant had an

ongoing business relationship with an identified coconspirator (referred to as PERSON 1 in the

indictment), who Defendant knew was an Iranian national, and who was associated with a

company located in Tehran, Iran. This relationship produced at least $1 million in transactions

between Defendant and PERSON 1 from in or about 2011 to in or about 2013. Beginning in at

least January 2014, PERSON 1 would supply Defendant with orders for various products,

including U.S.-origin goods manufactured by a company based in the United States (U.S.

COMPANY). Defendant would arrange with an authorized reseller of U.S. COMPANY to have

that company’s products shipped to Singapore. Defendant would attempt to hide the true location

and nature of the end users, stating that the end users were in Vietnam, when in fact the goods

were to go to Singapore and on to the United Arab Emirates, and then transshipped for PERSON

1 to Iran. Defendant would solicit the assistance of other conspirators to provide answers on end



                                                2
          Case 1:19-cr-00002-RC Document 16 Filed 02/08/19 Page 3 of 10



use certificates that would pass muster with U.S. COMPANY, knowing that the products were

destined for another location.

       In the course of the conspiracy, Defendant and other conspirators, among other things: (1)

intentionally concealed from U.S. COMPANY, and the subsequent acquirer of a product line of

this company, the true nature of the ultimate end use and the true identities of the ultimate end

users of the U.S.-origin goods, by providing false and misleading information about the ultimate

end use and end users; (2) intentionally caused to be submitted false Electronic Export Information

(EEI) to the United States government, concealing from the United States Government the true

nature of the ultimate end use and the true identities of the ultimate end users of the U.S.-origin

goods; and (3) caused the U.S.-origin goods to be exported from the United States to individuals

and entities located in Iran through Singapore and the United Arab Emirates without obtaining a

license from the United States Department of the Treasury, Office of Foreign Assets Control

(OFAC), located in the District of Columbia.

       The first transaction alleged in the indictment began with a January 13, 2014 order from

PERSON 1’s company in Iran to Defendant for the purchase of five gas chromatography systems

manufactured by U.S. COMPANY (hereinafter, the “GC systems”). This order culminated in a

sale and later shipment of the goods to Tehran, Iran. In order to get these systems from U.S.

COMPANY to PERSON 1, Defendant and PERSON 1 engaged in a convoluted series of

transactions that disguised the true purchaser with a false end user

       During the course of the GC systems transaction, Defendant sent an end use certificate

falsely stating that the end user of the five GC systems was Defendant’s own company in Vietnam

and falsely stating that the goods would not be reexported, directly or indirectly, in contravention

to applicable (re-) export laws and regulations. Defendant also emailed PERSON 1 asking what



                                                 3
          Case 1:19-cr-00002-RC Document 16 Filed 02/08/19 Page 4 of 10



the end use for the five GC systems was, even though Defendant had represented that Defendant’s

own company in Vietnam was the end user. And Defendant falsely claimed that his alleged

government buyer would not provide its name for the end use certificate and that the installation

of the five GC Systems was in Vietnam. Additionally, Defendant caused the freight forwarding

company to file an EEI Detail Sheet with the United States Department of Commerce that indicated

that the five GC Systems had left the United States with an intermediate consignee of Defendant’s

company in Singapore, and, pursuant to information provided by Defendant, falsely listed the

Ultimate Consignee as a company in Hanoi, Vietnam. Finally, Defendant directed that the goods

be sent to the United Arab Emirates with a false invoice to be used for customs and directed that a

false air waybill be used describing the goods as “medical equipment.”

       The second transaction began with a July 21, 2014 request from PERSON 1 to Defendant

that Defendant obtain an order for two U.S.-origin Electron Capture Detectors (ECDs)

manufactured by U.S. COMPANY. The ECDs are believed to have been destined for Iran,

although Defendant falsely claimed that he was arranging shipment into Vietnam.

       During the course of this transaction, PERSON 1 sent Defendant a purchase order, on the

letterhead of one of PERSON 1’s companies in Iran, that included the two ECDs. Despite this

order, Defendant misleading told U.S. COMPANY’s distributor in Vietnam that Defendant’s own

company in Vietnam would be the end user and sent this distributor an end use certificate that

falsely identified his company in Vietnam as the end user. The certificate also falsely described

the products as “pharmaceutical,” and falsely stated that “the products will not be re-sold in or

transferred to . . . any U.S. sanctioned or embargoed countries.” Contrary to these representations,

Defendant agreed to send the ECDs to the United Arab Emirates. The government believes that

Defendant knew full well that the goods were intended for Iran. Moreover, Defendant, at PERSON



                                                 4
          Case 1:19-cr-00002-RC Document 16 Filed 02/08/19 Page 5 of 10



1’s direction, separated the manuals and compact disc that came with the ECDs, and after stating

that he could not send any documents to Tehran, Iran, sent those materials to the United Arab

Emirates for PERSON 1.

        As noted above, the indictment outlines two particular transactions involving the purchase

of U.S.-origin goods for ultimate use in Iran. The government is investigating other transactions

involving the sale of U.S.-origin goods by Defendant to PERSON 1 for ultimate shipment to Iran.

Moreover, in March 2017, PERSON 1 and Defendant discussed registering a laboratory in a free

zone in Vietnam. In April 2017, PERSON 1 told Defendant that “I want to mention, it is better

that this company registration in Dubai be in the name of a non-Iranian resident,” and asked

Defendant to come to Dubai to register the company. Law enforcement agents seized and searched

Defendant’s phone and computer on or about February 1, 2018, pursuant to a search warrant.

Located on the computer was a document that appears to permit Sahlabadi to act as Defendant’s

power of attorney concerning “any company in our names in UAE.” It appears that Defendant

registered a purported free zone trading company on August 24, 2017, in Ras Al Khaimah (Juffar),

UAE. Apparently PERSON 1 and Defendant were trying to bypass the problem of finding an end

user by setting up a default end user in Dubai.

                                          ARGUMENT

        The government respectfully submits that no condition or combination of conditions will

reasonably assure Defendant’s appearance at trial and any pretrial proceedings. Accordingly, the

Court should order Defendant detained pending trial.

   I.      Principles Governing Requests for Detention

        Under the Bail Reform Act, courts consider the following factors in determining whether

some condition, or combination of conditions, will reasonably assure a defendant’s appearance at



                                                  5
           Case 1:19-cr-00002-RC Document 16 Filed 02/08/19 Page 6 of 10



trial and pretrial proceedings: the nature and circumstances of the charged offenses; the weight of

the evidence against the defendant; the history and characteristics of the defendant; and the nature

and seriousness of the danger to any person or to the community that would be posed by the

defendant’s release. 18 U.S.C. § 3142(g); see United States v. Bikundi, 47 F. Supp. 3d 131, 133-

34 (D.D.C. 2014); United States v. Hong Vo, 978 F. Supp. 2d 41, 42-43 & n.1 (D.D.C. 2013). As

detailed below, each of these factors supports the government’s position that Defendant is a flight

risk and that no condition or combination of conditions can reasonably assure Defendant’s

appearance at trial and any pretrial proceedings.

         A serious risk of flight alone is sufficient reason to order pretrial detention. United States

v. Salerno, 481 U.S. 739, 755 (1987); United States v. Perry, 788 F.2d 100, 113 (3d Cir. 1986);

United States v. Sazenski, 806 F.2d 846, 848 (8th Cir. 1986). Where the justification for detention

is serious risk of flight, the decision must be supported by a preponderance of the evidence. See

United States v. Simpkins, 826 F.2d 94, 96 (D.C. Cir. 1987).

         At a detention hearing, the government may present evidence by way of a proffer. See

United States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996); United States v. Roberson, No.

15-cr-121, 2015 WL 6673834, at *1 (D.D.C. Oct. 30, 2015). When the government seeks to detain

a defendant on the ground that the defendant is a risk of flight pursuant to 18 U.S.C. § 3142

(f)(2)(A), the government must demonstrate the defendant’s flight risk by a preponderance of the

evidence. United States v. Xulam, 84 F.3d 441, 442 (D.C. Cir. 1996).

   II.      Application of Bail Reform Act Factors to This Case

         A. Nature and Circumstances of the Charged Offenses

         The nature and circumstances of the offense weigh in favor of detention in this case.

Defendant is charged with conspiring to unlawfully export U.S.-origin goods to Iran—a state



                                                    6
             Case 1:19-cr-00002-RC Document 16 Filed 02/08/19 Page 7 of 10



sponsor of terrorism—and to defraud the United States. Defendant is facing a maximum possible

sentence of 20 years. See 50 U.S.C. § 1705(c). Further, the offense level for the charged offense is

level 26 since the exports relate to national security controls. See United States v. McKeeve, 131

F.3d 1, 14 (1st Cir. 1997) (holding that an IEEPA violation is an evasion of a national security

control, regardless of the nature of the good itself); see also United States v. Vo, 978 F. Supp. 2d

41, 43 (D.D.C. 2013) (“the serious nature” of the offenses charged and “the punishments Congress

has provided for those offenses” provided the defendant—who had substantial ties to a country

with which the United States has no extradition treaty—“a substantial incentive to flee the United

States.”).

        B. Weight of the Evidence Against Defendant

        The Court must consider the weight of the evidence in assessing the risk of flight. 18 U.S.C.

§ 3142(g)(2). The evidence in this case is substantial—including detailed documentation of the

specific transactions alleged in the indictment, such as emails, purchase orders, invoices, evidence

of payment, shipping documents, and the false end use certificates and EEI. The evidence includes

a forensic image of Defendant’s cellular telephone, which indicates that, at least since November

23, 2014 (in the midst of the ECD transaction), Defendant appears to have designated PERSON

1’s name in his cellphone contact list as “[PERSON 1’S FIRST NAME] Iran.” Defendant also has

texted about PERSON 1’s Iranian status, stating, for example, on June 23, 2015, that “[PERSON

1’S FIRST NAME] I know you in Iran . . . We are partner so anything just be open with me.”

More recent evidence indicates a new scheme to evade IEEPA and related export controls, as

discussed above.




                                                  7
          Case 1:19-cr-00002-RC Document 16 Filed 02/08/19 Page 8 of 10



       C. History and Characteristics of Defendant

       This factor also weighs in favor of detention. Although he has no known criminal history,

Defendant is a foreign national with no known ties to the United States or the Washington, D.C.

area. He was arrested when he traveled to the United States for vacation and a business trip. Now

that he has been charged with a serious criminal offense, he has a disincentive to return to the

United States if released on bond.

       D. Nature and Seriousness of Danger to Any Person or to the Community

       The fourth factor also weighs in favor of detention. While this factor has “minimal

relevance” in cases where the government is requesting detention solely based on risk of flight,

see United States v. Bikundi, 47 F. Supp. 3d 131, 137 (D.D.C. 2014), it is nevertheless significant

that Defendant has been selling U.S.-origin goods for ultimate shipment to Iran, the government

of which is a state sponsor of terrorism.




                                                8
         Case 1:19-cr-00002-RC Document 16 Filed 02/08/19 Page 9 of 10



                                          CONCLUSION

       At the detention hearing, the government will be able to demonstrate by a preponderance

of the evidence that, if he were to be released, no condition or combination of conditions would

reasonably assure Defendant’s presence at trial and any pretrial proceedings. Accordingly,

Defendant should be held pending trial.


                                            Respectfully submitted,

                                            JESSIE K. LIU
                                            UNITED STATES ATTORNEY


                                    BY:         /s/
                                            Jeffrey Pearlman
                                            DC. Bar No. 466901
                                            Jolie F. Zimmerman
                                            D.C. Bar No. 465110
                                            Assistant United States Attorneys
                                            United States Attorney’s Office
                                            National Security Section
                                            555 4th Street NW, 11th Floor
                                            Washington, D.C. 20530
                                            (202) 252-7228
                                            jeffrey.pearlman@usdoj.gov
                                            (202) 252-7220
                                            jolie.zimmerman@usdoj.gov




                                               9
         Case 1:19-cr-00002-RC Document 16 Filed 02/08/19 Page 10 of 10



                                     Certificate of Service

        I HEREBY CERTIFY that a copy of the foregoing Motion was delivered via the Court’s
electronic filing system to Jason M. Silverman and Melissa Gomez Nelson, counsel for Defendant,
this 8th day of February, 2019.

                                                        /s/
                                                   Jolie F. Zimmerman
                                                   Assistant United States Attorney




                                              10
